Bronson, J.
By the Court, In making the sale and giving the certifi*335cate to the purchaser, the defendants were discharging a public duty enjoined upon them by law. Statutes of 1834 p. 106, § 42, 45. The certificate contains no words of covenant, and if the defendants have improperly refused to execute a conveyance, the remedy is either by an action on the case, or by mandamus. The People v. The Mayor, &c. of N. Y., 10 Wendell, 393. There are other objections to the declaration, but this is enough.
Judgment for defendants.